                Case 1:20-cv-01186-NONE-EPG Document 6 Filed 03/02/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10       DAVID J. DEL RIO,                                          Case No. 1:20-cv-01186-NONE-EPG

11                      Plaintiff,                                  FINDINGS AND RECOMMENDATIONS
                                                                    RECOMMENDING THAT THIS ACTION
12               v.                                                 BE DISMISSED FOR FAILURE TO STATE
                                                                    A CLAIM
13       SUPERIOR COURT OF CALIFORNIA,
         COUNTY OF RIVERSIDE, et al.,                               THIRTY (30) DAY DEADLINE
14
                        Defendants.
15

16

17              David J. Del Rio (“Plaintiff”) is proceeding pro se in this civil rights action pursuant to

18 42 U.S.C. § 1983. On August 21, 2020, Plaintiff filed the complaint commencing this action

19 (ECF No. 1), which is now before this Court for screening. For the reasons that follow, the
20 undersigned will recommend that this action be dismissed because Plaintiff has failed to state a

21 claim upon which relief may be granted.

22         I.         SCREENING REQUIREMENT

23              The Court is required to screen complaints brought by prisoners seeking relief against a
                                                                                             1
24 governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

25 Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

26   1
       The Court notes that it may also screen a complaint brought in forma pauperis under 28 U.S.C. § 1915. However,
     the Court is not screening the instant complaint under said authority because Plaintiff has not filed a motion to
27   proceed in forma pauperis. On October 13, 2020, Plaintiff filed a notice stating that he had paid the filing fee for this
     action. Plaintiff’s notice included copies of his prison trust account statement indicating that the filing fee was
     withdrawn from his account. (ECF No. 5). The Court has not yet received Plaintiff’s payment and has contacted the
28   California Department of Corrections and Rehabilitation in an attempt to resolve this issue.


                                                                1
           Case 1:20-cv-01186-NONE-EPG Document 6 Filed 03/02/21 Page 2 of 6


 1 legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or

 2 that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

 3 § 1915A(b)(1), (2).

 4            A complaint must contain “a short and plain statement of the claim showing that the

 5 pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 6 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 7 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 8 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

 9 matter, accepted as true, to ‘state a claim that is plausible on its face.’” Iqbal, 556 U.S. at 663

10 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal

11 conclusions are not. Iqbal, 556 U.S. at 678.

12            In determining whether a complaint states an actionable claim, the Court must accept the

13 allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738, 740

14 (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff, Resnick v.

15 Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s favor. Jenkins

16 v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be held to less

17 stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342

18 (9th Cir. 2010) (holding that pro se complaints should continue to be liberally construed after

19 Iqbal).
20      II.      SUMMARY OF PLAINTIFF’S COMPLAINT

21            In the complaint, Plaintiff states that the following civil rights have been violated: “due

22 process, equal protection, access to the court, false imprisonment, and cruel and unusual

23 punishment.” (ECF No. 1 at 5). Plaintiff’s supporting facts are difficult to understand and

24 generally consist of lists of key words, conclusory allegations, and enumeration of the laws

25 allegedly violated. For example, with respect to Plaintiff’s claim regarding investigators, the

26 complaint states: “Investigator’s – police misconduct, falsified allegation see PC 680 sexual
27 assault DNA Bill of Right, Romero Act.” (ECF No. 1 at 5) (errors in original). What follows is

28 the Court’s best understanding of Plaintiff’s allegations.


                                                        2
            Case 1:20-cv-01186-NONE-EPG Document 6 Filed 03/02/21 Page 3 of 6


 1              Plaintiff alleges that investigators committed misconduct and falsified allegations.

 2 Plaintiff also alleges prosecutorial misconduct with respect to exculpatory material evidence,

 3 hearsay, and false evidence in addition to the fact that no DNA expert was called during trial.

 4 Plaintiff further alleges that the judge abused his authority and erroneously imposed an

 5 unprecedented sentence in violation of both the prohibition against double jeopardy and

 6 California Penal Code section 1192.7. Additionally, Plaintiff contends that counselors at CCI

 7 Tehachapi and members of the Board of Parole violated the Privacy Act.

 8       III.      EVALUATION OF PLAINTIFF’S COMPLAINT

 9              A. Plaintiff’s Claims Challenging His Conviction and Sentence

10              The Court notes at the outset that is unclear what relief Plaintiff seeks in the instant

11 proceeding and whether Plaintiff intends to state a habeas claim.

12                     Federal law opens two main avenues to relief on complaints related
                       to imprisonment: a petition for habeas corpus, and a complaint
13                     under the Civil Rights Act of 1871. Challenges to the validity of
                       any confinement or to particulars affecting its duration are the
14                     province of habeas corpus; requests for relief turning on
                       circumstances of confinement may be presented in a § 1983 action.
15                     Some cases are hybrids, with a prisoner seeking relief unavailable
                       in habeas, notably damages, but on allegations that not only
16                     support a claim for recompense, but imply the invalidity either of
                       an underlying conviction or of a particular ground for denying
17                     release short of serving the maximum term of confinement.
18 Muhammad v. Close, 540 U.S. 749, 750–51 (2004) (citations omitted).

19              “In cases where a prisoner’s section 1983 complaint evince[s] a clear intention to state a

20 habeas claim, [the Ninth Circuit has] said that the district court should treat the complaint as a

21 habeas petition.” Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995) (citing Padilla

22 v. Ackerman, 460 F.2d 477, 478 (9th Cir.1972); Bennett v. Allen, 396 F.2d 788, 790 (9th

23 Cir.1968)). “When the intent to bring a habeas petition is not clear, however, the district court

24 should not convert a defective section 1983 claim into a habeas petition.” Trimble, 49 F.3d at

25 586. As the relief that Plaintiff seeks in the instant proceeding is unclear, the Court declines to

26 convert the complaint into a habeas petition.2
27   2
       If Plaintiff wishes to proceed with a federal habeas petition challenging his conviction or sentence, the Court notes
     that petitions challenging convictions or sentences are preferably heard in the district of conviction. See Laue v.
28   Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). Thus, if Plaintiff challenges his Riverside County Superior Court


                                                                3
            Case 1:20-cv-01186-NONE-EPG Document 6 Filed 03/02/21 Page 4 of 6


 1            In Heck v. Humphrey, 512 U.S. 477, 486–87 (1994), the United States Supreme Court

 2 held that to recover damages for “harm caused by actions whose unlawfulness would render a

 3 conviction or sentence invalid,” a § 1983 plaintiff must prove that the conviction or sentence was

 4 reversed, expunged, or otherwise invalidated. The favorable termination rule laid out in Heck

 5 preserves the rule that claims which, if successful, would necessarily imply the invalidity of a

 6 conviction or sentence, must be brought by way of a petition for writ of habeas corpus.

 7 Muhammad, 540 U.S. at 750–751. If success on Plaintiff’s claims would necessarily imply the

 8 invalidity of a conviction or sentence, then: (1) the claim must be brought by way of a petition

 9 for writ of habeas corpus; and (2) would be subject to the favorable termination rule, which

10 requires the conviction or sentence to have been reversed, expunged, or otherwise invalidated,

11 before Plaintiff could recover damages.

12            As Plaintiff appears to be directly challenging his conviction(s) and sentence, and as it

13 appears that Plaintiff has not yet received a favorable termination, Plaintiff’s § 1983 claims are

14 barred by the favorable termination rule.

15            B. Privacy Act

16            It is not clear if Plaintiff is attempting to bring a claim under the Privacy Act, 5 U.S.C.

17 § 552a. To the extent that he is, he has failed to state a claim.

18            “The Privacy Act prohibits federal agencies from disclosing certain personal records

19 without an individual’s consent, and also provides a means for an individual to access his or her
20 records maintained by a federal agency. 5 U.S.C. § 552a(d)(1).” Jones v. Jimenez, 2017 WL

21 85783, at *8 (E.D. Cal. Jan. 10, 2017), report and recommendation adopted sub nom. Jones v.

22 Lundy, 2017 WL 915591 (E.D. Cal. Mar. 7, 2017). The Ninth Circuit “has held that the private

23 right of civil action created by the Privacy Act, see 5 U.S.C. § 552a(g)(1) (providing that a

24 private individual ‘may bring a civil action against the agency’), ‘is specifically limited to

25 actions against agencies of the United States Government. The civil remedy provisions of the

26 statute do not apply against private individuals, state agencies, private entities, or state and local
27
     conviction and sentence, the petition is preferably heard in the district of conviction, which is the Central District of
28 California.


                                                                 4
            Case 1:20-cv-01186-NONE-EPG Document 6 Filed 03/02/21 Page 5 of 6


 1 officials.’” Dittman v. California, 191 F.3d 1020, 1026 (9th Cir. 1999) (emphasis omitted)

 2 (quoting Unt v. Aerospace Corp., 765 F.2d 1440, 1447 (9th Cir. 1985)).

 3             As Plaintiff is only suing state and local officials, the civil remedy provisions of the

 4 Privacy Act do not apply, and Plaintiff has failed to state a claim.

 5       IV.      CONCLUSION

 6             The Court has screened the complaint and finds that it fails to state any cognizable

 7 claims.

 8             Under Rule 15 of the Federal Rules of Civil Procedure, the “court should freely give

 9 leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Nevertheless, the ‘general

10 rule that parties are allowed to amend their pleadings . . . does not extend to cases in which any

11 amendment would be an exercise in futility or where the amended complaint would also be

12 subject to dismissal.’” Novak v. United States, 795 F.3d 1012, 1020 (9th Cir. 2015) (quoting

13 Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir .1998)). “Futility alone can justify

14 a court’s refusal to grant leave to amend.” Novak, 795 F.3d at 1020 (citing Bonin v. Calderon, 59

15 F.3d 815, 845 (9th Cir. 1995)).

16             As set forth above, the civil remedy provisions of the Privacy Act are not applicable.

17 Additionally, Plaintiff appears to be directly challenging his conviction(s) and sentence, and as it

18 appears that Plaintiff has not yet received a favorable termination, Plaintiff’s § 1983 claims are

19 barred by the favorable termination rule.3 As any amendment would be futile, the undersigned
20 does not recommend granting leave to amend.

21 ///

22 ///

23 ///

24   3
       Even if Plaintiff’s claims were not barred by the favorable termination rule and Plaintiff wished to proceed with his
     claims of investigative, prosecutorial, and judicial misconduct related to Petitioner’s trial and conviction, such an
25   action should not be brought in this district as the relevant defendants appear to reside outside this district and the
     substantial part of the events or omission giving rise to said claims occurred outside this district. See 28 U.S.C.
26   § 1391(b) (The federal venue statute requires that a civil action, other than one based on diversity jurisdiction, be
     brought only in “(1) a judicial district where any defendant resides, if all defendants reside in the same state, (2) a
27   judicial district in which a substantial part of the events or omissions giving rise to the claim occurred, or a
     substantial part of the property that is the subject of the action is situated, or (3) a judicial district in which any
28   defendant may be found, if there is no district in which the action may otherwise be brought.”).


                                                               5
             Case 1:20-cv-01186-NONE-EPG Document 6 Filed 03/02/21 Page 6 of 6


 1      V.        RECOMMENDATION AND ORDER

 2           Based on the foregoing, the undersigned HEREBY RECOMMENDS that:

 3           1.     This action be dismissed without prejudice for failure to state a claim; and

 4           2.     The Clerk of Court be directed to close the case.

 5           Further, IT IS ORDERED that the Clerk of Court is directed to assign a district judge to

 6 this case.

 7           This Findings and Recommendation is submitted to the assigned United States District

 8 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 9 Rules of Practice for the United States District Court, Eastern District of California. Within

10 THIRTY (30) days after service of the Findings and Recommendation, Plaintiff may file written

11 objections with the Court. Such a document should be captioned “Objections to Magistrate

12 Judge’s Findings and Recommendation.” The assigned United States District Court Judge will

13 then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636(b)(1)(C). Plaintiff is

14 advised that failure to file objections within the specified time may waive the right to appeal the

15 District Court’s order. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

16 Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19      Dated:     March 1, 2021                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                     6
